Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 8-10, 13, 14, 19, 21, 22, 24, 25, 27, 28, 32, 33, 40 and 41 drawn to an isolated anti-Glypican 3 (GPC3) construct comprising an antibody moiety specifically recognizing a cell surface-bound GPC3, wherein the antibody moiety specifically recognizes a cell surface-bound GPC3 at a high binding affinity and binds to a soluble GPC3 at a low binding affinity.

Group 2, claim(s) 35, drawn to a method of treating an individual having a GPC3-positive disease, comprising administering to the individual an effective amount of the pharmaceutical composition of claim 32.

3, claim(s) 36 and 37, drawn to a method of diagnosing an individual having a GPC3-positive disease, comprising: a) administering an effective amount of the isolated anti-GPC3 construct of claim 24 to the individual; and b) determining the level of the label in the individual, wherein a level of the label above a threshold level indicates that the individual has the GPC3-positive disease.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
An isolated anti-GPC3 construct comprising an antibody moiety specifically recognizing GPC3, wherein the antibody moiety comprises:
 (a) i) a heavy chain variable domain (VH) comprising a heavy chain complementarity determining region (HC-CDR) 1 comprising the amino acid sequence of any one of SEQ ID NOs: 1-31, or a variant thereof comprising up to about 5 amino acid substitutions, an HC-CDR2 comprising the amino acid sequence of any one of SEQ ID NOs: 52-82, or a variant thereof comprising up to about 5 amino acid substitutions, and an HC-CDR3 comprising the amino acid sequence of any one of SEQ ID NOs: 103-133, or a variant thereof comprising up to about 5 amino acid substitutions; and ii) a light chain variable domain (VL) comprising a light chain complementarity determining region (LC-CDR) 1 comprising the amino acid sequence of any one of SEQ ID NOs: 154-184, or a variant thereof comprising up to about 5 amino acid substitutions, an LC-CDR2 comprising the amino acid sequence of any one of SEQ ID NOs: 205-235, or a variant thereof comprising up to about 3 amino acid substitutions, and an LC-

An isolated anti-GPC3 construct comprising an antibody moiety specifically recognizing GPC3, wherein the antibody moiety comprises:
 (a) i) a VH comprising the amino acid sequence of any one of SEQ ID NOs: 307-337, or a variant thereof having at least about 95% sequence identify to any one of SEQ ID NOs: 307-337; and ii) a VL comprising the amino acid sequence of any one of SEQ ID NOs: 358-388, or a variant thereof having at least about 95% sequence identity to any one of SEQ ID NOs: 358-388; or (b) i) a VH comprising the amino acid sequence of any one of SEQ ID NOs: 338-357, or a variant thereof having at least about 95% sequence identify to any one of SEQ ID NOs: 338-357; 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant must identify the HC-CDRs 1-3, LC-CDR1-3, VH and VL for the elected GPC3 antibody to be examined. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 8, 10, 25, 27, 28, 32, 33, 35-37. 40 and 41.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of an isolated anti-GPC3 construct comprising an antibody moiety specifically recognizing GPC3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0368340 A1 (Ho et al. Dec. 24, 2015) teaches a high affinity antibody to cell surface GPC3. See abstract, ¶¶ 0007-0012, 0015, 0016, 0107, and 0145 and Figs. 3 and 4. Therefore, the technical feature linking the inventions of .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/Primary Examiner, Art Unit 1642